Exhibit 10.1

 

LOGO [g204489g1029001457733.jpg]

October 1, 2016

Michael Lewis, Ph.D.

Bio Diligence Partners, Inc.,

This letter shall serve as a twelfth amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from October 1, 2016
to July 1, 2017. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $157,500.00 per annum and paid
on a monthly basis. The reimbursement for 100% of the health insurance cost
shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers, Ph.D., D.Sc. Title:   President & CEO Bio Diligence
Partners, Inc. By:  

/s/ Michael Lewis

Name:   Michael Lewis, Ph.D. Title:   President